Order entered March 25, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01714-CV

                     RICKEY L. AND KAREN HOLLAND, Appellants

                                               V.

                        FRIEDMAN & FIEIGER, ET AL, Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-09-15867

                                           ORDER
       On the Court’s own motion, we ORDER Sharon Hazlewood, Official Court Reporter for

the Criminal District Court No. 7, to file, within seven (7) days of the date of this order, a

certified copy of the record from the January 13, 2012 hearing on appellants’ motion for recusal.




                                                    /David Schenck/
                                                    DAVID SCHENCK
                                                    JUSTICE